—Order and judgment (one paper), Supreme Court, New York County (Harold Tompkins, J.), entered April 9, 1998, which, inter alia, granted defendant insurer’s cross motion to dismiss the complaint and declared that defendant was not obligated to defend and/or indemnify plaintiff in the underlying action, unanimously affirmed, with costs.
We agree with the IAS Court that the claims in the underlying action against plaintiff herein sound in breach of contract and not libel. Accordingly, as it is undisputed that the subject contract of insurance issued .by defendant does not provide plaintiff with liability coverage for contract claims, the complaint seeking to compel defendant to defend and indemnify plaintiff in the underlying action was properly dismissed. Concur — Sullivan, J. P., Nardelli, Lerner, Rubin and Saxe, JJ.